192 Mich. App. 54 (1991)
480 N.W.2d 594
PEOPLE
v.
ROBERT HILL
Docket No. 135130.
Michigan Court of Appeals.
Decided November 19, 1991, at 9:15 A.M.
Frank J. Kelley, Attorney General, Gay Secor *55 Hardy, Solicitor General, James J. Gregart, Prosecuting Attorney, and Joseph S. Skocelas, Assistant Prosecuting Attorney, for the people.
Edmond S. Mazur, for the defendant.
Before: DANHOF, C.J., and SULLIVAN and NEFF, JJ.
PER CURIAM.
We granted the prosecution leave to appeal in this search and seizure case. The prosecution challenges the trial court's grant of defendant's motion to quash two search warrants and to suppress evidence. We affirm.
In ruling on defendant's motion, the trial court ruled that the search of defendant's person was unsupported by the allegations of probable cause set forth in the search warrant affidavit and that no independent basis for that search existed. The prosecution concedes that the affidavit underlying the first search warrant was insufficient to provide probable cause to search defendant. However, it argues that, taken as a whole, all of the facts known to police independent of the warrant constituted probable cause to arrest defendant and subject him to a search incident to that lawful arrest.
We disagree with the prosecution. Before searching defendant and discovering a $50 bill that was involved in a controlled drug "buy," the police did not have probable cause to arrest defendant. At best, they had reason to believe that defendant chauffeured a known drug dealer while the dealer ostensibly was obtaining cocaine to complete a drug transaction. These facts would not justify a fair-minded person of average intelligence in believing that the suspect had committed a felony; therefore, probable cause to arrest did not exist. People v Oliver, 417 Mich. 366, 374; 338 NW2d 167 *56 (1983); People v Thomas, 191 Mich. App. 576; 478 NW2d 712 (1991).
The prosecution's argument that the $50 bill inevitably would have been discovered during an inventory of defendant's personal property incident to a proper arrest must also fail. We agree that, although evidence obtained as a result of a defendant's unlawful arrest normally would be suppressed under the fruit of the poisonous tree doctrine, it nevertheless may be admissible if the prosecution can show that the same evidence inevitably would have been discovered despite the unlawful police conduct that resulted in the application of the exclusionary rule. Nix v Williams, 467 U.S. 431; 104 S. Ct. 2501; 81 L. Ed. 2d 377 (1984); People v Thomas, supra, p 581. However, the prosecution has made no such showing. Had defendant not been illegally searched and arrested, neither the $50 bill nor the cocaine discovered in the trunk of defendant's automobile would have been found. And had the illegal search and seizure not taken place, the police would not have had probable cause to obtain a warrant for the search of defendant's residence. Segura v United States, 468 U.S. 796, 815; 104 S. Ct. 3380; 82 L. Ed. 2d 599 (1984); People v Jordan, 187 Mich. App. 582, 588; 468 NW2d 294 (1991).
Finally, the prosecution contends that this Court should recognize and apply a good-faith exception to the search warrant requirement because the police acted on a search warrant they believed was valid. We decline. People v Jackson, 180 Mich. App. 339, 346; 446 NW2d 891 (1989).
We conclude that the trial court's decision to quash and suppress was not clearly erroneous, and we therefore affirm it. People v Thomas, supra, p 583; People v Martinez, 187 Mich. App. 160, 171; 466 NW2d 380 (1991).